Name: 2002/45/EC: Commission Decision of 22 January 2002 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, in particular as regards from Argentina (Text with EEA relevance) (notified under document number C(2002) 287)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  agricultural activity;  health;  animal product
 Date Published: 2002-01-23

 Avis juridique important|32002D00452002/45/EC: Commission Decision of 22 January 2002 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, in particular as regards from Argentina (Text with EEA relevance) (notified under document number C(2002) 287) Official Journal L 020 , 23/01/2002 P. 0007 - 0010Commission Decisionof 22 January 2002amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, in particular as regards from Argentina(notified under document number C(2002) 287)(Text with EEA relevance)(2002/45/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 15 and Article 16(1) thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay are laid down by Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(3), as last amended by Decision 2001/842/EC(4).(2) Outbreaks of foot and mouth disease were confirmed in Argentina starting on 13 March 2001 and a program of vaccination of bovines against foot and mouth disease was introduced.(3) The Commission suspended the importation from Argentina into the Community of all categories of fresh meat from those species susceptible to foot and mouth disease by Commission Decision 2001/276/EC(5).(4) A Commission mission took place, between 19 and 30 November 2001, in order to examine the epidemiological situation regarding foot and mouth disease and the control measures in place.(5) This examination showed that the competent veterinary authorities of Argentina have addressed most of the concerns including those identified during previous missions, and that the disease situation has now stabilised in a number of provinces. However, additional guarentees were requested.(6) The competent veterinary authorities of Argentina have sent the necessary additional information and guarantees requested and it is therefore appropriate to allow importations from certain provinces of deboned bovine fresh meat for human consumption, and of certain meat and offal derived from bovine species for direct treatment for pet food.(7) Decision 93/402/EEC should therefore be amended accordingly.(8) This Decision will be reviewed in the light of the evolution of the situation within three months.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 93/402/EEC are replaced by the Annex to this Decision.Article 2The health certificate provided for in Commission Decision 93/402/EEC at Annex III model A part 2 dispatched from Argentina must be completed by the following health attestation: "The deboned fresh meat described above is obtained from animals which do not come from a department where an outbreak of foot-and-mouth disease has occurred in the previous 60 days. In addition the deboned meat does not originate from animals in the surrounding departments."Article 3This Decision shall apply from 1 February 2002 after being reviewed at the Standing Veterinary Committee scheduled for 22 and 23 January 2002.Article 4This Decision is addressed to the Member States.Done at Brussels, 22 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 301, 30.11.2001, p. 45.(5) OJ L 95, 5.4.2001, p. 41.ANNEX"ANNEX IDescription of territories of South America established for animal health certification purposes>TABLE>" "ANNEX IIAnimal health guarantees requested on certification ((The letter (A, B, C, D, E, F, G and H) appearing on the table are referring to the models of animal health guarantees as described in Annex III part 2 of this Decision, to be applied for each product and origin in accordance with Article 2 of this Decision; a dash (-) indicates that imports are not authorised.HC: Human consumption.MP: Destined for heat-treated meat products industry:1= hearts.2= livers.3= masseter muscles.4= tongues.PF: Destined for the pet food industry.))>TABLE>"